SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of July, 2014 CHINA PETROLEUM & CHEMICAL CORPORATION 22 Chaoyangmen North Street, Chaoyang District, Beijing, 100728 People's Republic of China Tel: (8610) 59960114 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: An indicative announcement regarding operating results for the first half of 2014 of China Petroleum & Chemical Corporation (the “Registrant”), made by the Registrant on July 21, 2014. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited takes no responsibility for the contents of this announcement, makes no representation as to its accuracy or completeness and expressly disclaims any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. Indicative Announcement of the Operation Results for the First Half of 2014 The Board of Directors of China Petroleum & Chemical Corporation and all of its directors warrant that the contents of this announcement are free from misrepresentations, misleading statements or material omissions, and severally and jointly accept full responsibility for the authenticity, accuracy and completeness of the contents of this announcement. Operational Statistics for the First Half of 2014 Production Unit 1H 2014 1H 2013 Change % Oil and gas mmboe Crude Oil* mmbbls China mmbbls Overseas mmbbls Natural Gas** bcf Refinery Throughput*** Million tonnes Gasoline Million tonnes Diesel Million tonnes ) Kerosene incl. Jet Fuel Million tonnes Light Chemical Feedstock Million tonnes Ethylene ’000 tonnes Synthetic Resins ’000 tonnes Synthetic Fibers ’000 tonnes ) Synthetic Rubbers ’000 tonnes Total Domestic Sales Volume of Refined Oil Products Million tonnes 81.04 80.75 0.36 Retail Million tonnes Wholesale & Distribution Million tonnes ) Conversion ratio: * Domestic crude is converted at 1 tonne 7.1 barrels, overseas crude 1 tonne 7.21 barrels ** 1 cubic meter 35.31 cubic feet *** 1 tonne 7.35 barrels Note:The above table includes 100% of the production from JVs. The above operational statistics for the first half of 2014 have not been audited. The Company will release its audited statistics in its 2014 interim report and differences may arise between the above statistics and the statistics in the 2014 interim report due to review and audit adjustment. In such cases, the statistics in the 2014 interim report shall prevail. Potential investors and shareholders of the Company should exercise caution when dealing in the shares of the Company. By order of the Board China Petroleum & Chemical Corporation Huang Wensheng Vice President and Secretary to the Board of Directors 21 July 2014 As of the date of this announcement, directors of the Company are: Fu Chengyu*, Wang Tianpu*, Zhang Yaocang*, Li Chunguang#, Zhang Jianhua#, Wang Zhigang#, Cai Xiyou#, Cao Yaofeng*, Dai Houliang#, Liu Yun*, Chen Xiaojin+, Ma Weihua+, Jiang Xiaoming+, Andrew Y. Yan+, Bao Guoming+. # Executive Director * Non-executive Director + Independent Non-executive Director SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. China Petroleum & Chemical Corporation By: /s/ Huang Wensheng Name: Huang Wensheng Title: Secretary to the Board of Directors Date: July 22, 2014
